Citation Nr: 9936278	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to the veteran's service-connected 
bilateral pes cavus.

2.  Entitlement to service connection for lumbar spinal 
stenosis with leg and feet paresthesias.

3.  Entitlement to an increased evaluation for bilateral pes 
cavus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
December 1969, and from June 1972 to June 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
April 1985, July 1993, and October 1993 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee.

The issues of entitlement to service connection for 
peripheral neuropathy secondary to bilateral pes cavus and 
for lumbar spinal stenosis with leg and feet paresthesias, 
along with entitlement to an increased evaluation for 
bilateral pes cavus, will be discussed in the Remand portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran is service-connected for bilateral pes cavus.

3.  He has been diagnosed as suffering from lumbar spinal 
stenosis with leg and feet paresthesias and peripheral 
neuropathy.

4.  Medical evidence etiologically linking the veteran's 
service-connected bilateral pes cavus with his lumbar spinal 
stenosis with leg and feet paresthesias and peripheral 
neuropathy has not been presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
peripheral neuropathy secondary to the veteran's service-
connected bilateral bilateral pes cavus is not well-grounded.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).

2.  The claim for entitlement to service connection for 
lumbar spinal stenosis with leg and feet paresthesias is not 
well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1999); Edenfield v. Brown, 
8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now suffers from peripheral 
neuropathy and lumbar stenosis, and that both of these 
conditions were caused by or are the result of his service-
connected bilateral pes cavus.  In the alternative, he claims 
that both conditions began while he was in service and have 
continued to the present.  His claim has been denied by the 
RO and he has come to the Board seeking relief.

Per 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Moreover, per 38 C.F.R. § 3.310 (1999), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original condition.

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
formerly known at the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A review of the veteran's service medical records fails to 
reveal findings of or treatment for either peripheral 
neuropathy or lumbar spinal stenosis with leg and feet 
paresthesias.  Moreover, he did not exhibit prodromata of 
said conditions nor did he receive treatment for the 
manifestations or symptoms of these disabilities.  Therefore, 
based on the evidence before it, the Board must conclude that 
they did not exist while the veteran was in service.

During the course of this appeal, the veteran and his medical 
records have been reviewed by numerous physicians in order to 
determine the etiology of his present conditions.  With 
respect to the veteran's private physicians, they have 
insinuated that the veteran's spinal stenosis could be 
related to his leg condition; i.e., his bilateral pes cavus.  
The Board notes that the veteran's doctors have not explained 
how they came to such a conclusion - they have merely 
suggested some type of link between the conditions.  The same 
doctors have also revised their diagnosis from polyneuropathy 
to lumbar spinal stenosis.

In 1998, the veteran was examined by Dr. Michael P. Moore.  
Dr. Moore, conducting a VA independent medical examination, 
was asked to comment on the etiology of the veteran's various 
spinal conditions.  Upon completion of his examination, Dr. 
Moore gave the following impression:

1.  Lumbar spondylosis with associated 
mild to moderate spinal stenosis, L4-5, 
L5-S1, nonservice related.  History of 
chronic bilateral mild L5 radiculopathy.  
Current neurologic examination does not 
suggest a rapid progressive process.
2.  Symptoms of possible sensory 
neuropathy with normal electrodiagnostic 
studies.
3.  Moderate pes cavus foot deformity, 
unrelated to neuropathy.

DISCUSSION:  The patient does have 
subjective symptoms to suggest possible 
underlying sensory neuropathy.  Given 
that the work-up to date, including 
repeat electrodiagnostic studies and 
general chemistries, have been 
unremarkable, it is unlikely that this is 
a severe progressive neuropathy.  I am 
unable to relate the mild to moderate pes 
cavus foot deformity to any service 
connected injury or condition related to 
an underlying sensory polyneuropathy.

The patient does have radiographic 
evidence of lumbar spondylosis, again 
which I feel is age related; i.e., 
degenerative condition unrelated to his 
service and active duty military.

The veteran may contend that his various physicians have 
proved his assertions that his conditions are somehow related 
to his service-connected feet condition or to his military 
service.  The Board does not agree.  None of the veteran's 
physicians have provided any documents that would 
substantiate any of their statements.  They have couched 
their diagnoses with words such as "may be related" or 
"could be linked".  Such statements are inconclusive and 
speculative, and do not serve to well-ground the veteran's 
claim.  

Under the provisions of 38 C.F.R. § 3.303(d) (1999), service 
connection would be warranted if evidence sufficiently 
demonstrates a relationship between the veteran's service-
connected disability or his military service (and any 
incidents therein) and a current disability.  To that end, 
the veteran's physicians, Doctors Bruce Kaplan and Carl Dyer 
have opined that the veteran's current ailments "could" be 
related to the his service-connected bilateral pes cavus. 

Such evidence is deemed to be of limited weight as none of 
the statements asserts a medical basis upon which the 
suppositions were predicated.  The Court has made it clear, 
see Tirpak v. Derwinski, 2 Vet. App. 609 (1992), that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight, and will not well-ground a 
claim.  See also Perman v. Brown, 5 Vet. App. 237, 241 
(1993)(an examining physician's opinion to the effect that he 
cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service-connected post- traumatic 
stress disorder and the later development of hypertension is 
"non-evidence") (citing Sklar v. Brown, 5 Vet. App. 140, 
145-46 (1993); Kates v. Brown, 5 Vet. App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992)); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); see also 
Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).

In other words, since these doctors have couched their 
statements with the speculative subjunctive "could", such 
an opinion constitutes "non-evidence" with no positive or 
negative weight.  Moreover, none of the veteran's treating 
physicians have provided any explanatory comments as to a 
rationale for their adoption of the veteran's contention.  An 
examiner's opinion must be supported by clinical evidence and 
not merely general conclusions based on a history furnished 
by the appellant.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Consequently, the doctors' suppositions are no 
better than the facts alleged by the claimant, and may be 
accorded little weight with regard to the etiology of the 
veteran's current disability, and does not well-ground the 
veteran's claim.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

Hence, the Board is only left with the assertions made by the 
veteran.  That is, despite the many contentions made by the 
appellant, the medical records do not corroborate those 
contentions.  Moreover, medical treatises and articles have 
not been provided to bolster the appellant's case - there are 
only the personal, uncorroborated statements to support the 
claim.

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Competent 
medical evidence has not been submitted by the appellant 
demonstrating that his current claimed conditions are related 
to his military service or any incidents therein.  Mere 
contentions of the appellant, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates the claimed conditions with the veteran's service do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (Where the determinative issue 
involves medical causation or a medial diagnosis, competent 
medical evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim of 
entitlement to service connection for peripheral neuropathy 
secondary to the veteran's service-connected bilateral pes 
cavus and lumbar spinal stenosis with leg and feet 
paresthesias is not well-grounded and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).


ORDER

1.  Entitlement to service connection for peripheral 
neuropathy secondary to the  veteran's service-connected 
bilateral pes cavus is denied.

2.  Entitlement to service connection for lumbar spinal 
stenosis with leg and feet paresthesias is denied.


REMAND

The veteran has requested an increased evaluation for 
bilateral pes cavus.  Although the veteran has been seen 
repeatedly by VA physicians in order to determine the 
etiology of his back condition, the claim folder does not 
contain an up-to-date evaluation of his feet condition.  Such 
an evaluation must be accomplished so that the Board will 
have current, relevant data from which to make its decision.  
Hence, the claim is remanded to the RO for the purpose of 
having the veteran's feet examined.

Moreover, during the course of this appeal, the Court issued 
the decision of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
that case, the Court held that 38 C.F.R. §§ 4.40, 4.45 were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1999), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1999).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  

weakness; fatigability; incoordination; 
restricted or excess movement of the 
joint; or, pain on movement.  

38 C.F.R. § 4.45 (1999).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors which must be 
considered when rating the veteran's joint injury.  DeLuca, 8 
Vet. App. 202, 206-07 (1995).  

In the appeal before the Board, the veteran's bilateral pes 
cavus may be classified under limitation of motion.  
Moreover, the veteran has claimed that this disability 
induces pain and discomfort.  Therefore, based on the 
instructions given by the Court in DeLuca, the RO must 
discuss the effect of pain on the veteran's bilateral foot 
condition.

Thus, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an podiatrist examination; said 
examination should be conducted, if 
possible, by a specialist who has not 
previously seen or treated the veteran.  
All necessary tests should be conducted, 
such as range of motion studies and 
strength tests, and the examiner should 
review the results of any testing prior 
to completion of the report.  [It is 
recommended that x-ray films of the 
veteran's feet be accomplished.]  The RO 
should request that the examining 
podiatrist and the radiologist render 
diagnoses of all current pathology of the 
feet found to be present and provide a 
comprehensive report, including a 
complete rational for all conclusions 
reached.

The report of the podiatry examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the feet.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (1999).  In 
responding to the following questions, it 
is requested that the examiner comment on 
the disability.

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the feet with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (1999).  

(b)  Is there any functional loss of the 
feet and, if so, is any functional loss 
due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion?  See 38 C.F.R. § 4.40 (1999).
 
(c)  Is there any evidence of disuse of 
the feet and, if so, what is the nature 
of that evidence, e.g., atrophy, the 
condition of the skin, absence of normal 
callosity or the like?  See 38 C.F.R. 
§ 4.40 (1999).
 
(d)  Is there less movement than normal 
in the feet and, if so, is it due to 
crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (1999).
 
(e)  Is there weakened movement of the 
feet and, if so, is it due to muscle 
injury, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause?  See 38 C.F.R. § 
4.45 (1999).
 
(f)  Is there evidence of excess 
fatigability of the feet?  See 38 C.F.R. 
§ 4.45 (1999).
 
(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the feet 
and, if so, is this the result of pain?  
See 38 C.F.R. § 4.45 (1999).
 
(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the feet and, if so, is this 
the result of the service-connected 
condition?  See 38 C.F.R. § 4.45 (1999).
 
(i)  Does the veteran have post-traumatic 
arthritis of the feet?  
 
The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant is 
hereby put on notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, the veteran should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.


